Citation Nr: 1128500	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease (DJD), status post left patellar tendon rupture repair.

2.  Entitlement to an increased rating in excess of 10 percent for right hip greater trochanteric bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision in which the RO in Milwaukee, Wisconsin, denied increased ratings in excess of 10 percent for DJD, status post left patellar tendon rupture repair, and for right hip greater trochanteric bursitis.  In a June 2006 rating decision, the RO granted an increased rating of 20 percent for the left knee disability, effective April 19, 2005, the date of receipt of the claim for increased rating.  

Because a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim a for higher rating for the Veteran's left knee disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 2010 the claims file was transferred to the jurisdiction of the RO in Seattle, Washington, upon the Veteran's relocation to that area. 

In April 2006 the Veteran testified during a personal hearing before the Hearing Officer at the RO.  A transcript has been incorporated into the record.

In December 2008 the Board remanded these claims for additional development.  That development has been accomplished and the claims are ready for review.  The Board notes that in May 2010 the Veteran submitted a statement directly to the Board following the May 2010 Supplemental Statement of the Case.  This statement essentially duplicates lay evidence, and the Veteran's arguments that are already well established in the claims file; therefore, a remand of this statement to the RO for its consideration is not necessary.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to an increased rating in excess of 20 percent for the service-connected right knee disability, and entitlement to a non-service connected pension have been raised by the record (see statements dated May 2010, October 2009, and March 2009 respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  At no time during the entire rating period on appeal did the Veteran's left knee disability of DJD, status post left patellar tendon rupture repair, manifest with ankylosis of the knee; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; limitation of flexion to 15 degrees or less; limitation of extension to 20 degrees or less; objectively demonstrate slight recurrent subluxation or lateral instability; or demonstrate malunion of the tibia and fibula with marked knee disability.  

2.  For the entire increased rating period on appeal, the Veteran's right hip bursitis has been manifested by limitation of motion with pain, but not by flexion functionally limited to 30 degrees or less; by abduction functionally limited to 10 degrees or less; by ankylosis; by flail hip joint; or by impairment of the femur, including malunion or fracture.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for degenerative joint disease, status post left patellar tendon rupture repair, have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

2.  The criteria for a rating in excess of 10 percent for right hip greater trochanteric bursitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The record shows that VCAA letters dated in May 2005 and March 2010 provided the Veteran such notice.  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.  Further, the March 2010 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, VA examination reports, and lay evidence.  The Veteran did not notify VA of any private treatment records.  In 2006 the Veteran applied for and was denied Social Security disability benefits and a copy of that application and the underlying medical evidence (VA treatment reports) are of record.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c).  No additional pertinent evidence has been identified by the Veteran.  As well, the Board finds that the development, as ordered by the December 2008 remand, has been sufficiently accomplished.  The Veteran was sent the appropriate notice in March 2009 and he was afforded a VA joints examination in March 2010, during which the examiner addressed the concerns of the Board.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 

The Veteran was afforded VA joint examinations in May 2005, May 2006, and March 2010 to address the level of disability of his left knee disability (DJD, status post left patellar tendon rupture repair) and the right hip disability (greater trochanteric bursitis).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings; therefore, the Board finds the examinations to have been sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the Veteran's service-connected left knee and right hip disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which a veteran's service-connected disabilities adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the United States Court of Appeals for Veterans Claims (Court) held that consideration of staged ratings was appropriate in claims for an increased rating when the facts reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.


Increased Disability Rating for the Left Knee

The Veteran contends that his left knee is more painful and that his condition is more severe than compensated by the 20 percent rating.  The Veteran is in receipt of a 20 percent rating for service-connected DJD, status post left patellar tendon rupture repair, for the entire claim period under the provisions of 38 C.F.R. § 4.71a, DC 5010- 5262.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).

With respect to disabilities of the left knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a. 

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
 38 C.F.R. § 4.71a.  DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  As the Veteran already has a 20 percent rating and there is no evidence of dislocation or removal of the semilunar cartilage, neither of these two diagnostic codes con provide the Veteran any benefit.   

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

As part of the April 2005 claim for increase, the Veteran was afforded a VA joints examination in May 2005.  The Veteran reported he was a student in a local technical college, pursuing a course on diesel mechanics.  He complained that he had experienced more pain and swelling in his knee since the last VA examination (May 2003) and that, after standing for 3 hours, his left knee would ache such that he would have to sit for half an hour to rest.  The pain would rise to 5/10.  An occasional limp would subside.  The Veteran denied weakness and locking, though he reported occasional buckling.  He reported that he had not received medical care for the knee since the prior VA examination, though he reporting seeking care in VA's emergency room on one occasion.  (The VA examiner noted he was unable to find such an entry in the VA treatment records).  The Veteran wore a support sleeve for the knee and denied use of a cane or corrective shoes.  

On objective examination in May 2005, the VA examiner noted some swelling in the left knee and mild crepitus.  The ligaments were intact and McMurray's sign was negative.  The Veteran did not walk with a limp even after sitting for over 40 minutes and range of motion was measured 130 to 0.  There was mild pain upon repetition.  An x-ray study found degenerative arthritis and calcifications of the patellar and quadriceps tendon.  

Two days later and still in May 2005, at a follow-up evaluation in a VA primary care outpatient clinic, the Veteran reported left knee pain and swelling.  The left knee was found to have normal motion with no effusion and it was not tender on palpation.    

In December 2005 the Veteran sought emergency room treatment for the right knee, after slipping and falling on what he reported was ice on a stair.  The emergency room treatment reports, the subsequent surgery report, and physical therapy reports are of record and they had no reference to the Veteran's service-connected left knee disability, other than a January 2006 physical therapy notation that the left knee had strength and motion that was WFL (within full limits).  

In April 2006, the Veteran submitted a claim seeking entitlement to service connection for the right knee disability, reporting for the first time in the record that his left knee had given out, causing him to fall and injure the right knee.  Later in April 2006, but after the claim had been received by the RO, the Veteran telephoned the VA medical center's nursing triage and reported over the telephone that he was experiencing left knee pain, that he began experiencing this pain recently and around Christmas that he had fallen on "it."  He was advised to apply moist heat and the registered nurse indicated she would send a note to his primary care physician for a follow-up.  Still in April 2006, the Veteran had a follow-up appointment with the primary care clinic and reported pain and swelling from one week prior.  The Veteran reported that the pain and swelling was worse with activity, and also reported stiffness.  The clinician found range of motion limited by pain, assessed left knee bursitis, found no swelling, and prescribed Motrin. 

In May 2006, the Veteran was afforded another VA joints examination.  The Veteran now reported his left knee pain had a constant nagging pain, 10/10.  He used a brace, that he bought for himself, and he reported the left knee had in December both locked and gave out, causing him to fall and injure his right knee.  He also now reported that his left knee experienced weakness, stiffness, swelling, locking, and fatigability, yet he had not sought any medical treatment for this left knee.  He reported flare-ups of left knee pain all the time.  He also reported that, as a result of the flare-ups, he missed work as well as was "kicked out" of school in February 2006.  Upon objective examination, the examiner did not find any swelling on the left knee, though there was crepitus.  There was tenderness along the medial joint line.  McMurray's sign was positive.  His gait was normal heel to toe.  The range of motion for the left knee was 0 to 110, though with repetition, flexion decreased to 100.  The examiner noted that he felt the Veteran was not giving his best effort.  Ligaments were stable.  An x-ray study found hypertrophic degenerative changes in the knee.  

In June 2006, the RO granted service connection for the right knee disability, as secondary to the left knee disability, and increased the disability rating for the left knee to 20 percent, effective the date of claim for increase in April 2005.  

The VA treatment reports dated after June 2006 contain only scattered references to the left knee.  A July 2006 primary care outpatient evaluation noted he remained tender along the medical aspect of the left knee and left knee arthralgia was assessed.  Though the Veteran received both inpatient and outpatient VA treatment for a variety of disorders and following injuries, an internal medicine note in March 2007 observed there was no lower extremity edema, and there was normal range of motion and strength.  Another March 2007 observation, while the Veteran was receiving inpatient care following a seizure, observed his gait was normal.  In June 2008 he sought medical treatment after slipping and falling in the rain; however the treated injuries were to the right ear, right side of the face and the left forearm.  In November 2008 he sought emergency medical treatment following an assault by a group of teenagers who kicked him while he was on the ground.  There were no complaints about the left knee.  In May 2009 he sought emergency room treatment after having been beaten with a 2x4.  He reported injuries to the neck, right shoulder, and right leg.  There were no complaints about the left knee.  In October 2009, he presented to the VA medical center in Washington State to begin care there following his relocation.  He reported his pain level was a 4/10 and his prescription for Motrin was renewed; however there were no complaints about the left knee itself.  In December, he attended a follow-up appointment at the primary care clinic for other disorders and identified his level of pain as zero.  

In February 2010 the Veteran sought treatment at the primary care clinic for left knee pain, reporting worsening pain by one month.  The VA clinician found no joint effusion, no joint deformity, and no instability.  The clinician did refer the Veteran to physical therapy for strengthening exercises and ordered hinged knee braces.  An x-ray study found mild to moderate degenerative changes.

In March 2010 the Veteran was afforded the VA joints examination, as requested by the Board in its remand order.  The claims file had been reviewed and was referred to in the report.  The Veteran reported his employment history as working temporary jobs in a factory until 2005, that he was currently unemployed, and that he was not on Social Security Disability.  The Veteran described the pain in his left knee as between 5/10 to 7/10 and that his left knee would buckle and give way, causing him to fall.  He reported that the left knee pain occurred day and night and would be relieved by rest, that his left knee felt weak, indeed his lower extremities were weak and he felt fatigue, and he experienced swelling at times and his knee would pop.  He also reported that walking short distances made the pain worse, as did going up and down stairs, getting up from a chair, getting off the toilet, out of the tub, getting dressed, crouching, kneeling, housework, and shopping.  He wore bilateral knee braces to the examination and reported they had been provided to him by VA.  He did not use a cane, but reported having used one prior to moving to Washington State.

Upon objective examination in March 2010, the examiner observed the Veteran did not flex his left knee more than 30 degrees while seated, reporting increased pain if he flexed further.  The left pain was 5/10, now an hour after taking his pain medication.  He had difficulty getting up from a seated position, keeping his left knee flexed no more than 30 degrees.  He walked down the hall, approximately 50 feet slowly with short steps.  The Veteran reported he could not tolerate sitting more than 15 minutes.  The examiner noted significant muscle atrophy on the thighs and legs.  The left knee was tender on the anterior, medial, lateral, and posterior sides.  The examiner found there was overreaction to touching the skin.  The left knee had active extension, but flexion was limited to 75 degrees.  Following three repetitions, there was no loss of range of motion.  The examiner commented repeatedly about the weakness and atrophy of the thigh and leg muscles.  Pain had the greatest functional impact on the left knee.  The examiner did not find laxity of the ligaments in the left knee.  He completed his assessment noting he did not find subluxation or any instability in the left knee.     

In evaluating the Veteran's left knee DJD, status post left patellar tendon rupture repair, based upon limitation of motion, no higher rating than 20 percent is assignable for any period.  To warrant an increased rating of 30 percent, the evidence would have to demonstrate under Diagnostic Code 5260 leg flexion limited to 15 degrees; or otherwise under Diagnostic Code 5261, leg extension limited to 20 degrees.  The Board has considered whether the Veteran could receive separate ratings for limited leg flexion and extension, respectively.  See VAOPGCPREC 9-04.  However, the most recent range of motion test finding (March 2010) was active range of motion from 0 to 75 degrees.  That is quite nearly full range of extension and, as flexion was measured to 75 degrees, even that measurement does not approach the range for a 30 percent rating.  Therefore, based on objective measurements of knee mobility, there are no grounds for an increased rating.  As well, the examiner found no additional limitation with repetitive motion.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  As a result, those diagnostic codes predicated upon limitation of motion do not provide a basis for recovery in this case.  In sum, a 20 percent rating for arthritis of the left knee remains proper under the rating schedule.

The Board is mindful that it must consider the Veteran's reports of how the left knee disability impacts his daily living; however, the Board finds the list of daily activities that the Veteran reported, only, to the March 2010 examiner to have been so singular and without objective support in the record as to make these statements of very limited probative value, as the Board finds they are not credible.  The Board cannot reconcile in the favor of the Veteran, or find as a positive indication of his credibility, the list of daily activities that the Veteran reported to the March 2010 examiner as being impacted by his left knee (such that he avoids them as much as possible), which included getting off the toilet and walking ability in front of the March 2010 examiner in which he walked very slowly and only took small steps, with the silence in the VA treatment records for similar complaints.  He began his care with the current VA medical center in October 2009 and as recently as December 2009 reported no pain at all.  He sought treatment from a VA clinician for back pain in January 2010 and in February 2010 he complained of worsening left knee pain, yet in none of these clinic visits is there an articulated complaint of difficulty getting off the toilet, getting out of the tub, dressing, crouching, kneeling, doing housework, or shopping.  Nor was there an observation by any objective source of the Veteran walking very slowly and being only able to take small steps.  The Veteran also denied to the March 2010 VA examiner any past history of problems with addiction to alcohol, which is contradicted by nearly 10 years of VA treatment reports from two VA medical centers.  As the Board finds the Veteran's statements unsupported by the objective record and of very little probative value, the Board finds that they do not support an increased rating for the left knee disability. 

As well, the Veteran enjoys the current 20 percent rating under the Diagnostic Code 5262, for impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability.  For a higher, 30 percent rating, malunion with marked knee or ankle disability must be shown.  38 C.F.R. § 4.71a.  While the Board acknowledges the RO's June 2006 rating decision that considered the Veteran's belated report of his left knee buckling in December 2005, the Board does not find that the evidence in the claims file supports malunion with marked knee disability sufficient to warrant a higher 30 percent rating.  

The VA clinician in February 2010 found no deformity and no instability, yet the clinician ordered hinged knee braces (for both knees) and referred to the Veteran to physical therapy - for strengthening exercises.  The Board does not find this a contradiction, but in keeping with the numerous VA treatment reports of record that detail the Veteran's extensive, other disorders.  VA treatment reports dated February 2002 noted the VA clinicians' assessment of peripheral neuropathy with muscle atrophy, in both legs, as likely secondary to the Veteran's alcohol use.  The Veteran's May 2005 primary care evaluation, referred to above, was a follow-up for his peripheral neuropathy, which the Veteran reported as having spread from his feet up to the thighs.  The clinician noted decreased sensation in both feet, again also possible alcohol induced.  In January 2007, in a follow-up evaluation for his recent inpatient treatment for alcohol withdrawal seizures, the primary care clinician again noted he had alcoholic neuropathy and painful feet.  In March 2007 the Veteran was again treated inpatient for seizures and the physical assessment noted decreased bulk in the lower extremities and that his motor strength was diminished for all extremities.  A November 2007 evaluation noted the neuropathy and muscle wasting had been attributed to his past alcohol use; however other etiologies were still to be explored.  The March 2010 VA examiner noted muscle atrophy in the thigh and leg that was already noted and evaluated over the years in VA treatment records and attributed to the Veteran's past use of alcohol.  The Veteran is not service-connected for peripheral neuropathy or for the numbness and pain in his feet.  (See August 2003 RO rating decision).  

The February 2010 VA clinician did not attribute the hinged brace to instability or deformity, as the clinician did not find deformity or instability, but instead referred the Veteran for muscle-strengthening exercises.  Therefore, the Board will not attribute the hinged brace to the Veteran's service-connected DJD, status post left knee tendon rupture repair.  

The Board has considered other potential avenues for increased compensation, but the evidence effectively rules these out as well.  For instance, there is no indication of genu recurvatum, rated under Diagnostic Code 5263.  Nor was the Veteran shown to have any form of ankylosis in the left knee joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Finally, under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a.  In VAOPGCPREC 23-97, VA General Counsel interpreted that a veteran who has arthritis and instability of the knee rated under Diagnostic Code 5003 might also be rated separately under Diagnostic Codes 5257 for additional disability of knee instability or subluxation.  See also VAOPGCPREC 9-98 (separate rating for arthritis under Diagnostic Code 5003 is possible for a veteran rated for knee disability under Diagnostic Code 5257).

No VA clinician or examiner has found instability or recurrent subluxation in the service-connected left knee for the entire rating period on appeal  The Veteran has been afford three VA examinations and in each the examiner found no instability.  The Veteran has only occasionally sought VA treatment for the left knee and no clinician found instability.  The Board acknowledges the 2006 examiner's inartful conclusion that appeared to suggest the left knee had instability; however, upon a complete review of the claims file, and the 2006 examiner's own objective examination that found no instability in the left knee, it is apparent the clinician was referring to the Veteran's subjective account of his left knee having buckled, such that he fell in late December 2005 and ruptured the tendon in his right knee.  The Board finds the only evidence of left knee instability is the scattered subjective complaints of the Veteran over many years and these subjective complaints are outweighed by the numerous objective findings of no instability and no subluxation.  

For these reasons, the Board finds that a separate disability rating is not warranted for left knee instability under Diagnostic Code 5257 for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

For the reasons discussed above, the Board finds that the criteria for a disability rating in excess of 20 percent for DJD, status post left patellar tendon rupture repair have not been met for the rating period on appeal.  

Increased Disability Rating for Right Hip Disability

The Veteran contends that his right hip disability, right hip greater trochanteric bursitis, is very painful and warrants a higher rating than 10 percent.  The right hip disability is assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  The Veteran filed a claim for increased rating in April 2005.  The Board finds that the right hip disability is rated appropriately, and that a preponderance of the evidence is against an increased rating in excess of 10 percent for any period.

Bursitis is rated analogous to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint involved is noncompensable, a 10 percent evaluation applies for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the hip is a major joint.  38 C.F.R. § 4.45 (2010).

Limitation of motion of the hip and thigh is rated under Diagnostic Codes 5251, 5252, and 5253.  Under Diagnostic Code 5251, a maximum 10 percent rating is warranted when extension of the thigh is limited to 5 degrees.  Under Diagnostic Code 5252, a 20 percent rating is warranted if flexion of the thigh is limited to 30 degrees, and 10 percent if limited to 45 degrees.  Under Diagnostic Code 5253, a 20 percent disability rating is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a (2010).  Normal range of motion in the hip consists of flexion to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2010).

Malunion of the femur with slight hip disability warrants a 10 percent rating, and with moderate hip disability warrants a 20 percent rating.  Ratings higher than 10 percent are also provided for fracture of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

As part of the Veteran's April 2005 claim for increase, he was afforded a VA joints examination in May 2005.  The x-ray study was normal.  The Veteran reported his right hip would ache after he shifted his weight on it to provide relief to his left knee.  He reported no subsequent care for the hip since the last VA examination (May 2003), that he did not use any medication for the hip, and did not have buckling, weakness, instability, or interference with activities of daily living.  The examiner noted the Veteran did not walk with a limp.  Range of motion was measured to show he could flex the hip to 130 degrees, extend to 25 degrees, abduct to 35 degrees, adduct to 20 degrees, externally rotate to 60 degrees, and internally rotate to 30 degrees, all without pain and upon repetition.  The VA examiner diagnosed bursitis of the right hip.  

Two days later, still in May 2005, the Veteran attended a follow-up evaluation at the VA medical center's Primary Care Outpatient clinic.  To the VA clinicians he reported intermittent pain in the right hip.  The clinician found he had a normal hip examination.  

In December 2005 the Veteran fell and underwent a right knee patellar tendon repair in December 2005.  Following the surgery, he was directed to physical therapy, which he periodically attended.  The January 2006 physical therapy report indicated right hip strength was within full limits. 

In May 2006 the Veteran was afforded another VA joints examination, though this examination's primary purpose was to evaluate the right knee, now pending a service connection claim.  The Veteran reported to the VA examiner that his right hip pain was now worse since the last examination, with the pain a constant 10/10, that he took Motrin as needed for the pain, and claimed he could not sleep on his right side, though he had not sought medical treatment for the right hip.  The VA examiner observed there was no swelling or edema, and the Veteran had a normal heel-toe gait.  There was tenderness on the lateral aspect of the hip.  Range of motion was measured as follows: 0 to 120 degrees flexion, 0 to 25 degrees extension, 0 to 35 degrees abduction, 0 to 20 degrees adduction, 0 to 15 degrees external rotation, and 0 to 30 degrees internal rotation.  Upon repetition there was no increase in pain or decrease in range of motion, endurance, or weakness.

Following this May 2006 examination, the Veteran continued to seek VA medical treatment for several other disorders, to include in-patient treatment; however, his right hip bursitis was rarely mentioned.  In July 2006 he did report pain in the right hip upon flexion; the right hip was assessed as arthralgia and the clinician recommended he continue to use ibuprofen and gabapentin.  VA treatment records for the remainder of 2006, and through to the next VA joints examination in March 2010, record a variety of treatment for several disorders, but there was no complaint of right hip pain, nor any request for treatment for right hip pain that the Veteran had described as a constant 10/10 in April 2006.  Indeed, the Veteran reported to the clinicians for a December 2009 VA primary care evaluation that his level of pain was zero (0).

In March 2010 the Veteran was afforded a VA joints examination as directed by the Board's remand instructions.  The Veteran reported right hip pain of 5/10, and that it occurred both day and night.  He also reported that when knee pain increases he has to stop the activity and rest.  Treatment for the hip entailed pain medication and ice.  In the previous year or two he noticed increased pain in his hip and stiffness and he reported difficulty with ambulation.  

Upon objective examination in March 2010, the examiner noted the Veteran had difficulty getting up from a seated position, and after being seated he could not flex his hips more than 45 to 50 degrees.  The Veteran reported such stiffness, that flexion could not be measured beyond 50 degrees, though extension was now to 0 degrees.  Abduction was limited to 20 degrees, with pain greater in the right hip than left, adduction was limited to 10 degrees with a feeling of tightness and stiffness.  Internal and external rotation was done with legs fully extended and the Veteran reported no hip pain at 20 degrees.  The examiner did not observe any additional loss of range of motion with three repetitions.  As noted above, the examiner observed the weakness of the muscles of the Veteran's thighs and the weakness in the ability to flex.  There was no incoordination, and the examiner found pain to be the greatest functional effect on the Veteran's right hip.  The examiner assessed moderate functional impairment for the right hip.  An x-ray study found that alignment was maintained, there was no fracture or dislocation, no soft tissue abnormality and no abnormal calcification.  

After careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the service-connected right hip bursitis, including for the entire period during the appeal.  During the three examinations on record, the Veteran was able to flex to 130 degrees (2005), 120 degrees (2006), and then finally to 50 degrees (2010).  As well, during each of the three examinations, right hip abduction ranged between 35 degrees to 20 degrees.  Moreover, even when functional loss due to pain is considered, his range of motion is clearly insufficient to meet the requisite criteria for a higher rating.  Other than the March 2010 VA examination when the Veteran exhibited the singular, and as found above, not credible slow walk with slow steps, there were only subjective complaints of pain in the right hip.  In the March 2010 VA examination, the examiner did not find any addition loss of range of motion in the right hip upon repetition.  Given the absence of any other limiting factors such as weakness, fatigability or incoordination, and the X-ray studies of the hip which consistently show the absence of any pathology, the Board finds that range of motion is not functionally limited to warrant a disability rating higher than 10 percent under any of the rating criteria for any period.

The Board has taken into account the Veteran's assertion that his right hip disability is worse; however, the Board finds the probative value of his statements to be outweighed by the more specific, measured findings on the multiple VA examinations of record, each of which shows less limitation in motion than is warranted for an increased rating in excess of 10 percent.  In short, taking into account functional impairment, the Board finds that neither left hip flexion nor abduction is limited to the extent that it more nearly approximates the measures for a rating in excess of 10 percent under Diagnostic Codes 5252 or 5253.  See 
38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 204-7.

The evidence does not show, and the Veteran does not contend, that his left hip is ankylosed, or that he has a flail hip joint, impairment of the femur involving malunion of the femur, or fracture of the femur with nonunion.  In fact, no examiner found malalignment.  For these reasons, the Board finds that a rating in excess of 10 percent under Diagnostic Codes 5250, 5254, or 5255 (2010) is not warranted for any period.

In sum, the preponderance of the evidence shows that the Veteran's right hip disability does not more nearly approximate the criteria for a rating higher than 10 percent for any period.  38 C.F.R. §§ 4.3, 4.7.  The Board finds that this is true during the entire period of this appeal.  See Hart, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the left knee (DJD status post left patellar tendon rupture repair) and right hip bursitis disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that comparing the Veteran's disability levels and symptomatology to the rating schedules, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedules.  The Veteran's left knee limitation of flexion rated as part of the arthritis directly corresponds to the schedular criteria for the 20 percent evaluation for limitation of knee flexion (Diagnostic Codes 5010, 5260), which also incorporate various orthopedic factors that limit motion or function of the knee and with the scheduler criteria for impairment of the tibia and fibula that is moderate (Diagnsotic Code 5262).  The complaints of pain were also considered within that rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Other diagnostic codes that were considered and applied in this Veteran's case provide for ratings based on limitation of knee extension, combinations of knee flexion and extension, pain, locking, effusion, and, although not shown by the evidence, instability.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disability, and no referral for an extraschedular rating is required.  

As well, the Veteran's right hip limitation of flexion rated as part of the arthritis directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of thigh flexion (Diagnostic Codes 5019, 5252), which also incorporate various orthopedic factors that limit motion or function of the hip.  The complaints of pain were also considered within that rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Other diagnostic codes that were considered and applied in this Veteran's case provide for ratings based on limitation of extension, limitation of abduction, ankylosis, and malunion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right hip disability, and no referral for an extraschedular rating is required.  

Finally, the Veteran has reported to the 2006 VA examiner that he was unemployed (and again in the March 2010 VA examination), it was only to the 2006 examiner that he generally attributed his missing work and being "kicked out" of school to his then recent knee problems.  The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  However, upon a complete review of the claims file as it now stands, and aware that a pending claim for a non-service-connected pension has been referred back to the RO for adjudication, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 20 percent for DJD, status post left patellar tendon rupture repair, is denied.

A disability rating in excess of 10 percent for right hip greater trochantric bursitis is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


